Case 1:21-cv-02262-NYW Document 1 Filed 08/20/21 USDC Colorado Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Case No.

LAUREN CARSON and VERONICA SMITH

        Plaintiffs,

v.

CENTURA HEALTH-LONGMONT UNITED HOSPITAL, D/B/A LONGMONT
UNITED HOSPITAL,

        Defendant.


                             COMPLAINT AND JURY DEMAND


        Plaintiffs Lauren Carson and Veronica Smith, by and through undersigned counsel, file

this Complaint against Centura Health-Longmont United Hospital d/b/a Longmont United

Hospital (herein “LUH” or Defendant”). Plaintiffs’ claims involve common questions of law and

fact.

                              I.      NATURE OF THE ACTION

        This is an action under the Equal Pay Act of 1963 and Title VII of the Civil Rights Act of

1964 to restrain the unlawful payment of wages to an employee of one sex at rates less than the

rates paid to an employee of the opposite sex, to collect back wages due to Plaintiffs Carson and

Smith as a result of such unlawful payments, to correct unlawful employment practices on the

basis of sex, and to provide appropriate relief to Plaintiffs. As alleged with greater particularly

below, Defendant Centura Health discriminated against Plaintiffs, Patient Transport Aides

employed by Defendant, by engaging in unlawful compensation discrimination during which
Case 1:21-cv-02262-NYW Document 1 Filed 08/20/21 USDC Colorado Page 2 of 8




Plaintiffs were paid lower wages and/or compensation than their male counterparts for

performing substantially equal work under the same working conditions.

                                 II.      JURISDICTION AND VENUE

1.      Plaintiffs allege violation of rights under the Equal Pay Act of 1963, as amended, and

Title VII of the Civil Rights Act of 1964, as amended. Jurisdiction of this Court is invoked

pursuant to 28 U.S.C. §1331 and 28 U.S.C. §1343(a)(3) and (4), which grant original jurisdiction

to the Federal District Court in actions which arise under federal civil rights laws.

2.      Venue is proper pursuant to 28 U.S.C. §1391(b) because Defendant is authorized to do

business and does business in the District of Colorado and is therefore subject to personal

jurisdiction.

                          III.         ADMINISTRATIVE PREREQUISITES

3.      Ms. Carson filed a Charge of Discrimination with the Equal Employment Opportunity

Commission (“EEOC”) against Defendant (Charge No. 32A-2020-00244) on or around January

16, 2020 alleging discrimination on the basis of sex.

4.      Ms. Smith filed a Charge of Discrimination with the EEOC against Defendant (Charge

No. 32A-2020-00286) on or around January 31, 2020 alleging discrimination on the basis of sex.

5.      The EEOC issued a “Notice of Right to Sue” for Ms. Carson on May 25, 2021.

6.      The EEOC issued a “Notice of Right to Sue” for Ms. Smith on June 30, 2021.

7.      This action has been timely commenced within ninety (90) days of Plaintiffs’ receipt of

their respective “Notice of Right to Sue.”

8.      Plaintiffs have complied with all jurisdictional, administrative, and judicial prerequisites

prior to filing this action.


                                                 2
Case 1:21-cv-02262-NYW Document 1 Filed 08/20/21 USDC Colorado Page 3 of 8




                                        IV.     PARTIES

9.     Ms. Carson is a resident of and domiciled in the State of Colorado.

10.    Ms. Smith is a resident of and domiciled in the State of Colorado.

11.    Defendant is a non-profit corporation that is authorized to do business in Colorado.

12.    At all relevant times. Defendant has continuously been an employer engaged in industry

affecting commerce within the meanings of Sections 701(b), (g), and (h) of Title VII, 42 U.S.C.

Section 2000e (b), (g), and (h).

                              V.      FACTUAL ALLEGATIONS

13.    Longmont United Hospital is a hospital located in Boulder County run by Centura

Health, the largest healthcare provider in the region.

Plaintiff Carson Job and Pay History

14.    Plaintiff Carson began employment with Longmont United Hospital on August 3, 2015,

prior to Longmont United Hospital being acquired by Centura Health, as an Imaging Technician

Assistant.

15.    Ms. Carson’s starting hourly rate at Longmont United Hospital was around $13.14,

inclusive of a Pro Re Nata (“PRN”) differential.

16.    In or around June 2016, Centura Health bought Longmont United Hospital.

17.    At this time, Ms. Carson’s job title was changed from Imaging Technician Assistant to

Patient Transport Aide.

18.    In June 2016, Ms. Carson’s hourly rate was $13.27. Plaintiffs’ Exhibit 1.




                                                3
Case 1:21-cv-02262-NYW Document 1 Filed 08/20/21 USDC Colorado Page 4 of 8




19.     On September 24, 2017, Human Resources of Defendant informed Ms. Carson that she

would be receiving a cost-of-living adjustment. Upon information and belief, this raised Ms.

Carson’s hourly rate to $14.24 as of October 22, 2017.

20.     Ms. Carson resigned from employment with Defendant on December 23, 2019.

Plaintiff Smith Job and Pay History

21.     Plaintiff Smith started employment with Defendant on October 9, 2017 as a part time

Patient Transport Aide.

22.     Ms. Smith was hired on at an hourly rate of $12.75 with a PRN of $1.27.

23.     In 2018, Ms. Smith received a raise to a $13.14 hourly rate and continued to receive a

$1.27 PRN differential.

24.     On or around July 14, 2019, Ms. Smith became a full time Patient Transport Aide. She

continued to make $13.14 an hour but no longer received the PRN differential.

25.     In October 2019, Ms. Smith received a raise which increased her hourly rate to $14.45.

26.     Ms. Smith was laid off from Defendant on November 6, 2020.

Pay Disparity with Male Patient Transport Aides

27.     Pat Mullins, a white man, was the supervisor of Patient Transport Aides until around the

summer of 2018.

28.     Mr. Mullins told employees, including Ms. Carson, that female employees were less

capable than male employees.

29.     The average starting hourly wage for male Patient Transport Aides was $14.15.

Plaintiffs’ Exhibit 2.




                                               4
Case 1:21-cv-02262-NYW Document 1 Filed 08/20/21 USDC Colorado Page 5 of 8




30.     The average starting hourly wage for female Patient Transport Aides was $13.81.

Plaintiffs’ Exhibit 2.

31.     The average hourly wage for male Patient Transport Aides either at the end of their

employment or as of March 2020 was $17.34. Plaintiffs’ Exhibit 2.

32.     The average hourly wage for female Patient Transport Aides either at the end of their

employment or their wage as of March 2020 was $14.70. Plaintiffs’ Exhibit 2.

33.     As of March 2020, male Patient Transport Aides were paid on average $2.64 more per

hour than the average hourly wage of female Patient Transport Aides.

34.     A $2.64 pay disparity between men and women is significant for lower wage workers.

The wage disparity may be even bigger based on more data.

35.     Patient Transport Aides are required to have a high school diploma or equivalent degree.

Plaintiffs’ Exhibit 3.

36.     Patient Transport Aides are expected to have the following work experience:

            a. Previous experience as a nurse assistant preferred.

            b. Good people skills and organizational skills.

            c. Must be physically able to lift and/or transport heavy items and objects.

            d. Ability to understand English and follow directs.

            Plaintiff’s Exhibit 3.

37.     The only license or certification required of Patient Transport Aides is a current Basic

Life Support (“BLS”) certified by the American Heart Association. Plaintiffs’ Exhibit 3.

38.     The listed job duties of female and male Patient Transport Aides are the same. Patient

Transport Aides assist staff by performing tasks related to the transport of patients and indirect


                                                5
Case 1:21-cv-02262-NYW Document 1 Filed 08/20/21 USDC Colorado Page 6 of 8




patient care and provide an effective method for the delivery of necessary supplies and items for

continuous patient care.

39.     Sex is not a bona fide occupational qualification for the position of Transport Aide.

                                FIRST CLAIM FOR RELIEF
                Violation Of The Equal Pay Act, 29 USC 206(d)(1) and 215(a)(2)

40.     Plaintiffs hereby incorporate by reference all previous paragraphs as though fully set

forth herein.

41.     Since at least August 3, 2015, Defendant has violated Sections 6(d)(1) and 15(a)(2) of the

FLSA, 29 U.S.C. §§ 206(d)(1) and 215(a)(2), by paying female Patient Transport Aides wages at

a rate less than the rate at which it pays male Patient Transport Aides.

42.     At all relevant times, female Patient Transport Aides have performed work that was and

is substantially equal to that of male Patient Transport Aides considering the skills, effort, and

responsibilities of the job.

43.     At all relevant times, female Patient Transport Aides have worked under conditions

similar to male Patient Transport Aides.

44.     At all relevant times, Defendant has paid female Patient Transport Aides at lower rates

than male Patient Transport Aides.

45.     As a result of the acts complained of above, Defendant has unlawfully withheld and is

continuing to withhold the payment of wages due to Plaintiffs Carson and Smith.

46.     The unlawful practices complained of above were and are willful.




                                                6
Case 1:21-cv-02262-NYW Document 1 Filed 08/20/21 USDC Colorado Page 7 of 8




                               SECOND CLAIM FOR RELIEF
                              Sex Discrimination in Violation of
                    Title VII of the Civil Rights Act of 1964 by Defendant

47.    Plaintiffs hereby incorporate by reference all previous paragraphs as though fully set

forth herein.

48.    Since at least August 3, 2015, Defendant has engaged in unlawful employment practices

in violation of Section 703(a) of Title VII, 42 U.S.C. s. 2000e-2(a) by discriminating against

female Patient Transport Aides with respect to their compensation because of their sex (female).

49.    Female Patient Transport Aides occupy jobs similar to those of higher paid male Patient

Transport Aides.

50.    The effects of the practices complained of above has been to deprive Plaintiffs Smith and

Carson, and other female Patient Transport Aides of equal employment opportunities and

otherwise adversely affect their employment status because of their sex, female.

51.    The unlawful employment practices complained of above were and are being done with

malice or with reckless indifference to the federally protected rights of Carson and Smith.

       WHEREFORE, for the reasons stated above, Plaintiff respectfully requests that this

Honorable Court enter a judgement for the Plaintiff as follows:

           a. An award of actual damages in amount to be determined at trial, including lost

                wages, and

           b. An award of exemplary or punitive damages;

           c. An award of liquidated damages;

           d. An award of reasonable attorneys’ fees and costs;

           e. An award of Plaintiffs’ pre- and post-judgment interest; and


                                               7
Case 1:21-cv-02262-NYW Document 1 Filed 08/20/21 USDC Colorado Page 8 of 8




           f. Ordering such and further relief as this Court deems just and proper.

       PLAINTIFFS DEMANDS A JURY TRIAL ON ALL ISSUES SO TRIABLE.

Respectfully submitted this 20th day of August 2021.

                                                    /s/ Michelle R. Gibson
                                                    Michelle R. Gibson
                                                    Rachel E. Ellis Livelihood Law, LLC
                                                    3401 Quebec Street, Suite 6009
                                                    Denver, CO 80207
                                                    Telephone: 720-465-6972
                                                    Email: mrg@livelihoodlaw.com
                                                            ree@livelihoodlaw.com




                                              8
